Citation Nr: 0608265	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-38 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran does not have hearing loss attributable to his 
military service, nor was sensorineural hearing loss manifest 
within one year of separation from service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

Through a July 2004 notice letter and a statement of the case 
(SOC) in November 2005, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the July 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
July 2004 notice letter requested the veteran to submit:  
medical treatment records from service; statements from 
people who knew him in service; records and statements from 
medical personnel; employment and insurance physical 
examinations; and prescription records regarding his 
disability.  Consequently, the Board finds that the veteran 
has been put on notice to submit any pertinent evidence that 
he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or for award of an effective 
date, see Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), neither of those questions is before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Community Based Outpatient 
Clinic (CBOC) in Cameron, Missouri.  Additionally, in July 
2004, the veteran underwent a VA examination in relation to 
his claim, the report of which is of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of the veteran's claim 
on appeal that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

A review of the service medical records reflects no evidence 
of complaints or findings of hearing loss in service.  The 
veteran's hearing was normal at induction and separation.  
The veteran and his representative contend that the veteran 
did have hearing loss while in service and that it was due to 
noise exposure during combat operations on active duty.

In July 2004, the veteran underwent VA audiological 
examination.  The report reflects current bilateral hearing 
loss for VA purposes, left worse than right.  See 38 C.F.R. 
§ 3.385 (2005).  However, the examiner, after review of the 
claims file, stated it is not likely that any noise exposure 
in the military contributed to the veteran's current hearing 
loss.  The examiner reported there was no change in the 
veteran's hearing between enlistment and separation from 
service.  Consequently, there is no medical opinion of record 
suggesting a medical link between the veteran's current 
hearing loss and his time in service.

Based on the July 2004 VA medical opinion evidence and the 
lack of evidence to the contrary, the Board finds that the 
preponderance of the evidence is against the veteran's 
hearing loss claim.  Additionally, the medical evidence does 
not establish that any sensorineural hearing loss manifested 
within one year of separation of service.  Therefore, service 
connection, on a presumptive basis, is also not warranted.  
See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
with regard to his claim for service connection for hearing 
loss.  While the Board does not doubt the sincerity of the 
veteran's belief that his hearing loss is related to his time 
in service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the etiology 
of a current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("[A] layperson is generally not capable of 
opining on matters requiring medical knowledge . . . .").  
As such, the veteran's assertions cannot provide a basis for 
a grant of service connection.

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


